[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
In response to the defendant's motion for clarification of judgment dated November 5, 1999, and after a hearing on November 24, 1999, wherein the parties submitted their respective positions, the Court supplements the judgment by the following orders: CT Page 15692
17. The defendant shall have all right, title and interest in and to his Colonial U.S. Stock IRA in the amount of $3,886.20.
18. The parties shall divide equally the sum of $9,785.86 in the Colonial U.S. Stock Fund account.
The Court further finds that these additional orders requested by the parties pursuant to the defendants motion for clarification do not affect and/or change the previous orders of the Court set forth in the Court's Memorandum of Decision dated September 21, 1999.
Devine, J.